DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/332,666
This Office Action is responsive to the amended claims of April 29, 2022.
Claims 1-19 have been examined on the merits.  Claims 1-12 and 14-18 are previously presented.  Claims 13 and 19 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/332,666, filed 03/12/2019, as a national stage entry of PCT/EP2017/073185, International Filing Date: 09/14/2017, which claims foreign priority to 16306177.3, filed 09/15/2016.
The effective filing date is the International Filing date of September 14, 2017, since the foreign priority application does not support the full scope of base claim 1.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 29, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/29/2022.
Applicants revised claims 13 and 19 deleting the premature period thereby rendering moot the objection against claims 13 and 19 (see paragraph 19 in previous Office Action).
Conclusion
Claims 1-19 are allowable as written for the rationale as stated within paragraphs 22-25 of the Non-Final Office Action of 02/03/2022.
A search (using Registry, HCaplus, and Casreact databases of STN) for the genus formula I of base claim 1 did not retrieve any prior art references.  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.
Moreover, a review of the “SEARCH 7” STN search results by the instant application’s inventor and assignee/owner name did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Database did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625